El Jubz Asociado Señor Texidor,
emitió la opinión del tribunal.
Ramón Rivera Velázquez demandó en divorcio, ante, la Corte de Distrito de Ponce, a Susana Torres Ruiz, alegando en esencia: que ellos, demandante y demandada, son casa-dos: que contrajeron matrimonio en agosto de 1918, y des-pués de'vivir en concubinato dieciocho años,- habiendo pro-creado ocho hijos; que la demandada, sin causa o motivo abandonó desde el año 1922 al demandante y el hogar con-yugal, yéndose para Arecibo, sin permiso del demandante, y sin que haya vuelto al hogar, a pesar de las gestiones del demandante.
La demandada negó los hechos esenciales de la demanda,-, y como defensa especial alegó que ella desea vivir con su. esposo, y en su hogar; que si se trasladó a Arecibo, fue-por consejo del demandante y con su consentimiento, y pre-via la venta de una casa de su propiedad con cuyo pro-ducto pagó unas deudas, dió una suma a su hijo, e invirtió’’ el sobrante en montar un negocio en Arecibo, de acuerdo con la sugestión de su esposo, y atendió a los gastos de sus. *418hijos; que no pudo continuar el negocio y volvió a Ponce, y requirió a su esposo para que atendiera a sus gastos y los de los hijos, lo que aquél no hizo; que, con sus hijos y sus muebles, fué en julio de 1926, a la finca de su esposo quien no la quiso recibir.
En estas condiciones fué el caso a juicio, presentando las partes sus pruebas. Y la corte dictó sentencia decla-rando con lugar da demanda por causa de abandono. Contra esa sentencia ha interpuesto apelación la demandada.
Se señala un error: que la sentencia es contraria a la prueba.
 La prueba en este caso fué contradictoria.
Ramón Rivera, el demandante, afirmó en su declaración que su esposa, la demandada, vivía en Ponce, con siete de sus hijos, en una casa que él le tenía alquilada; que en 1922 ó 1923, ella se fué para Arecibo, sin pedirle permiso, y dejando los hijos en manos de la sirvienta; que de los hijos había unos pequeños, de dos, tres y cuatro, años; que la madre no vino a verlos y los que tuvo que llevar el decla-rante a casa de doña América Fiol,. con quien estuvieron seis o siete meses; que la demandada tuvo en Arecibo un hotel como quince o diez y seis meses, y después que quitó el hotel, volvió a Ponce, estuvo allí un par de semanas, y se fué a Río Piedras, donde estuvo un año, y que no han vivido ella y el testigo juntos desde 1922. A las repregun-tas dijo que no había requerido a la demandada para que volviera al hogar, ni se ocupaba de ella desde que ella se fué, ni comisionó a nadie para ir a buscarla, ni cree posible volver a unirse con ella; que ésta en una ocasión se llevó dos de los hijos más pequeños para Arecibo, y los tuvo allá dos o tres meses, y no han vuelto a poder del declarante.
La testigo Constanza Pérez declaró, como sigue: fué sir-vienta de don Ramón Rivera, el demandante, que la tomó para cuidar los niños, viviendo en la calle Mayor Cantera en Ponce; durante tres meses que estuvo alquilada, Susana Torres no fué a la casa; que ella sirvió allí hace unos cua-*419tro años y medio; que los niños eran siete, a los que nombró; que don Ramón luego se llevó a dos de los niños al campo, y los demás los dejó con doña América Fiol.
América Fiol, testigo del demandante, declaró: que siem-pre ña vivido en Ponce; que conoce a Ramón Rivera y a Susana Torres; que Rivera una vez le babló para llevarle cuatro de sus Rijos, como lo Rizo, y los niños estuvieron en casa de la declarante tres o cuatro meses; que el padre iba a verlos y la madre, Susana Torres, que estaba en Arecibo, vino una vez y los procuró, y se llevó los muebles, que dijo eran de ella, y Ramón Rivera no estaba presente, ni sabía nada; que Susana cuando vino preguntó por los Rijos y dijo que se los iba a llevar a Arecibo, pero los chiquitos estaban en el campo en vacaciones, y ella dijo que no sería extraño que se volviera a vivir a Ponce; no procuró al marido, y preguntó si él venía a ver a los niños.
Pablo Pagán, dijo ser vecino de Arecibo, en donde conoció a Susana Torres, que tenía allí el Hotel Ponce, en el que vivió el testigo como huésped durante ocho meses, y en ese tiempo nunca vió allí a Ramón Rivera; que Susana Torres le dijo que era de Ponce, y que se Rabia divorciado de su marido, y abandonado un Rogar cómodo, pero no le dijo el nombre de su esposo, ni el tiempo que llevaba divorciada, ni las causas del divorcio; que él tenía una amistad íntima con Susana Torres, y la ayudaba en la inscripción de nom-bres de pasajeros en los libros.
Pedro Rivera, de Arecibo, que fué empleado en el hotel que en Arecibo tuvo Susana Torres, declara en términos pa-recidos al anterior testigo, en cuanto a que ella decía que era divorciada, y que nunca fué por allá Ramón Rivera al hotel; pero se fué a buscar al declarante y a Pablo Pagán, dos días antes de este juicio:, que estuvo trabajando en el hotel en 1923, y que allí había dos niños de doña Susana, que la llamaban mamá; que Ramón Rivera no fué a Are-cibo, y que Susana decía que se había divorciado.
Luis Caraballo, de Ponce, declaró que Susana Torres la *420llamó un día y le ofreció en venta unos muebles, y luego, a los tres días, cuando fué el testigo a la casa, Susana se había ido.
Manuel Narváez, de Ponce, declaró conocer a Ramón Rivera y Susana Torres, que vivían en Guaraguao, y que ella se vino a Ponce; que en una ocasión iba él para la casa de Rivera, y Susana iba de viaje con un señor y que dispara-ron un tiro; que el testigo ha sido mayordomo de Ramón Rivera, y ahora vive en su hacienda; que la noche del dis-paro era una noche clara, y él se fijó en la señora que iba en, el automóvil, aunque no en el vestido que llevaba; que don Ramón vivía solo en la hacienda.
Maximiliano Hernández, dijo'que en 1922 vivía en Principal Cantera, Ponce, y allí conoció a Ramón Rivera y Susana Torres, y visitaba su casa; que a principios de 1922 le llamó Susana para que le vendiera una casa, pero el tes-tigo habló con Ramón Rivera y éste no quiso vender, y Susana le dijo al testigo que ella se iba para Arecibo, y al otro día la vió en un automóvil; que el declarante fué luego a Arecibo y estuvo un día en el hotel Ponce que lo tenía doña Susana; que el que declara es muy amigo de don Ramón'y de su esposa.
Por la parte demandada, declararon:
La propia demandada Susana Torres, que dijo, en resu-men, lo que sigue: que vivió con Ramón Rivera, y luego se casó con él y quedaron viviendo en la finca; .que en el tiempo de la escuela vivía la declarante en Ponee, en una casa propia, la que luego vendió porque su esposo le dijo que la vendiera para poner un negocio para ayudarse; y del precio de la venta pagó quinientos dollars que debía su esposo en el Banco Ahorro Ponceño; que su esposo tenía ya capital, unos once mil pesos que eran gananciales; que del precio de la casa dió mil dollars a su hijo Ramón para sus estudios, pagó los quinientos dollars ya citados, y con el resto pagó la casa donde dejó a los niños, y se fue para Arecibo porque su esposo le aconsejó que lo hiciera y que *421pusiese allí un negocio, y montó ella el hotel, dejando los niños en Ponce porque era el tiempo de la escuela; que ella venía a Ponce cada quince días a ver sus hijos, y les daba calzado, ropa y dinero; que al irse a Arecibo no rompió sus relaciones con su esposo, quien se quedó en la finca, y no le mandaba nada para sus hijos; que estuvo un año en Are-cibo, y fracasó en su negbcio; volvió a Ponce, y fué a buscar a su esposo, que no habló con ella porque él no quería cuen-tas con ella, ni que fuera allá, y ella entonces se fué a Río Piedras, adonde llevó a sus hijos y estuvo un año, y luego, volvió a Ponce con sus hijos para los que el esposo man-daba dinero; que luego mandó sus muebles a casa de su esposo en el campo, pero él no los quiso recibir, y ella fué con sus hijos en un automóvil y él se negó a recibirla, a ella y los hijos, y le dieron la llave de una casa en Ponce, en donde ella está. Que ella no quiere divorciarse, y sí su es-poso ; que cuando ella se fué a Arecibo tenía un niño de tres años, una de cinco, otra de seis, otro de diez, otros dos de quince el uno y diez y ocho el otro, que los dejó con una señora, que ella la pagaba y que era cocinera suya; que a • los ocho días de haberse ido a Arecibo, volvió a Ponce a ver sus hijos, y se fué de nuevo a Arecibo, y a los dos meses volvió a recoger los niños; que los niños estuvieron en casa de doña América Fiol, porque el esposo de la dicente los llevó allí, y estuvieron unos meses; que antes de casarse vivía la testigo en casa de Ramón Rivera, en el campo, y cuando vino a Ponce fué para tener los niños en la escuela, y los gastos los pagaba Ramón Rivera; que éste era de carácter violento, y siempre ha tenido queridas, y volvía a la casa y amena-zaba a la declarante y la atropelló muchas veces; que cuando ella estaba en Arecibo, escribió varias veces a su esposo, quien no la contestó; que se había separado amigablemente, por consecuencia de un disgusto, porque él tenía una querida, y le dijo a la que declara que se fuera.
Rafael Escobar, dijo que Susana Torres le tomó el truck para enviar unos muebles a Guaraguao, a la hacienda dé. *422Moncho Rivera, y éste no los quiso recibir; esto ocurrió en 1926.
Enrique Rivera, hijo de los interesados en este caso. Es un niño de doce años. No sabe lo que es juramento, y se le instruye. Dice que su mamá envió los muebles para el campo, y su papá no los quiso recibir; que iba el declarante; y se volvieron para el pueblo.
Julio César Conde, dueño del truck en que fueron los muebles, declara acerca del envío de éstos y la negativa de Ramón Rivera a recibirlos;
Aparte de la documental, ésa fué la prueba en el caso. La posible contradicción fué resuelta por el Juez, sin que en la resolución haya indicio alguno de pasión, prejuicio, o parcialidad, ni manifiesto error.
La apreciación general del caso es la de que la deman-dada abandonó el hogar conyugal, se fué a Arecibo, luego a Río Piedras, y luego volvió a Ponce, y entonces, después de transcurridos unos años en esa ausencia, intentó regresar al hogar del esposo, y éste no quiso recibirla.
En el caso Catinchi v. Catinchi, 27 D.P.R. 418, hemos sostenido que la intención de abandonar puede, generalmente, inferirse del mismo hecho del abandono, y que el esfuerzo para una reconciliación es necesario cuando aquella inten-ción no es cierta. Es de aplicación al caso la doctrina de este Tribunal en su decisión en Negroni v. Collazo, 26 D.P.R. 94, en cuanto a que la voluntad firme y decidida de uno de los cónyuges de no vivir con el otro, sostenida por más de un año, es lo que constituye el abandono como causa de divorcio.
En el caso Jirot v. Crispin, 23 D.P.R. 822, se sostuvo por este Tribunal que la voluntad firme y decidida de un cónyuge de no vivir con el otro cumpliendo los deberes que le impone la ley natural y la civil, sostenida por más de un año constituye abandono. Y en el mismo caso se dijo ser requisito indispensable la nolición del otro cónyuge, y *423empezarse a contar el año desde que se manifiesta tal no-lición.
En este caso, al apreciar la prueba, el juez, sin duda, fia tenido en cuenta la actitud de la mujer que se separa de esposo e fiijos, algunos de éstos de tierna edad, y así pasa unos años, lejos del bogar. El juez ba dado crédito al tes-timonio del esposo y los testigos, que él„ podía estimar y pesar mejor que nosotros. Evidénciase esto por la lectura de la opinión.
No creemos que sea exigible al esposo que se encuentra en tales ■ condiciones, que extreme los procedimientos de con-cordia, basta un punto tal que al reconstruir su bogar, se lleve -esto a efecto sobre la base de la pérdida de su digni-dad, y la lógica consecuencia de la falta de todo respeto a su calidad de jefe de la familia.
La corte sentenciadora apreció la prueba, y se decidió, con justicia y discreción, por la del demandante, como fun-damento de su sentencia.

Debe confirmarse la sentencia apelada.